DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2020, with respect to the rejection(s) of claim(s) 6, 8, 9, and 13-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cook et al., Larson et al., Nakamura et al., and Kursula et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cook (U.S. Patent Publication No. 20170237963) hereinafter referred to as Cook.

Regarding Claim 1, Cook discloses an information processing device comprising:
a detection section that detects the posture of a head-mounted display worn on the head of a user (e.g. paragraph 18 detects the physical orientation of the head-mounted display device);
a status determination section that determines a user's gaze direction and a binocular inclination angle in accordance with the posture of the head-mounted display that is detected by the detection section, the binocular inclination angle being the angle between a horizontal plane and a line connecting the left and right eyes of the user (e.g. this invention addresses such deficiencies by providing an apparatus that is constructed to capture stereoscopic image data for each eye, corresponding to a horizontal zero-degree-;
an image identification section that identifies two images for use in the generation of left- and right-eye parallax images from a plurality of viewpoint images in accordance with the user's gaze direction and the binocular inclination angle that are determined by the status determination section (e.g. in some embodiments, to mitigate the computational burden of processing the captured images in the data bases 115, 117, 127, 129, as part of accounting for horizontal and off-horizontal parallax effects, the first pair of separated camera lens and the second pair of separated camera lens are located in a same plane 250 that is substantially perpendicular to the horizon line 112.; paragraph 28. the first segment 260 of the second line 125 can form an off-horizontal angle 265 with the first segment 262 of the first line 110, the off-horizontal angle 265 in a range, e.g., from about +20 to +70 degrees, and in some embodiments, from about +35 to +55 degrees; paragraph 36);
an image generation section that generates the left- and right-eye parallax images from the two images identified by the image identification section (e.g. a method of processing stereoscopic digital images of a scene, for presentation on a head mounted stereoscopic display unit and a system for processing such digital image data; paragraph 42); and
an image supply section that supplies the parallax images generated by the image generation section to the head-mounted display (e.g. a method of processing stereoscopic digital images of a scene, for presentation on a head mounted stereoscopic display unit and a system for processing such digital image data; paragraph 42).

the information processing device according to claim 1, wherein the image generation section generates the parallax images by adjusting the angles of the two images in accordance with the binocular inclination angle (e.g. the method 600 also includes selecting in step 610, in an electronic processing unit (e.g., one or both of GPU 710 and CPU 715), a blend of pixels from the first pair of left-eye and right-eye horizontal views and the second pair of left-eye and right-eye off-horizontal views. The blend is proportionate to the off-horizontal tilt angle (e.g., tilt angle 735) of the head mounted stereoscopic display unit 730; paragraph 45. If, however, the person then tilts their head sideways while looking at the same scene, such that the line between the eyes is perpendicular to the horizon line in the scene, then different views experienced by each eye will be of a parallax between eyes that is substantially vertical; paragraph 16).

Regarding Claim 3, Cook discloses the information processing device according to claim 1, wherein the viewpoint images are stored in an image storage device (e.g. data store 720 of fig. 7).

Regarding Claim 4, Cook discloses the information processing device according to claim 3, wherein the image storage device stores each of the viewpoint images in association with a viewpoint position (e.g. paragraph 56 describes a data store 720 that stores data of images captured in left and right viewpoint positions).

Regarding Claim 5, Cook discloses the information processing device according to claim 4, wherein the image identification section identifies two images whose viewpoint positions are apart from each other by a preset distance (e.g. to mitigate the computational burden of processing the captured images in the data bases 115, 117, 127, 129, and as part of accounting for horizontal and off-horizontal parallax effects, the first pair of separated camera .

Regarding Claim 7, Cook discloses the information processing device according to claim 5, further comprising:
a reception section that receives the preset distance specified by the user (e.g. the fixed separations distances 240, 245 are a same distance value in a range from about 50 to 80 mm, and in some embodiments, from about 60 mm to 70 mm; paragraph 27); wherein
the image identification section changes the preset distance in accordance with the specified preset distance received by the reception section (e.g. the fixed separations distances 240, 245 are a same distance value in a range from about 50 to 80 mm, and in some embodiments, from about 60 mm to 70 mm; paragraph 27).

Regarding Claim 10, claim 10 is rejected for the same reasons set forth in the rejection of claim 1. 

Regarding Claim 12, claim 12 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 17, claim 17 is rejected for the same reasons set forth in the rejection of claim 12.

Regarding Claim 14, Cook discloses the information processing device according to claim 12,
wherein the image identification section decides, based on the user's gaze direction, to identify the two images by using either a first image group or a second image group, the first image group including a plurality of viewpoint images acquired in the first gaze direction, the second image group including a plurality of viewpoint images acquired in the second gaze direction (e.g. the method comprises loading, from a data store of an electronic computing device, separate digital image data bases of images corresponding to a first pair of left-eye and right-eye horizontal views, and a second pair of left-eye and right-eye off-horizontal views; paragraph 4…The different views experienced by each eye of the person will correspond to a parallax between eyes that is substantially horizontal; paragraph 16).

Regarding Claim 15, Cook discloses the information processing device according to claim 12, wherein
the image identification section identifies at least two images for use in the generation of parallax images by using both the first image group and the second image group, the first image group including a plurality of viewpoint images acquired in the first gaze direction, the second image group including a plurality of viewpoint images acquired in the second gaze direction (e.g. the method comprises loading, from a data store of an electronic computing device, separate digital image data bases of images corresponding to a first pair of left-eye and right-eye horizontal views, and a second pair of left-eye and right-eye off-horizontal views; paragraph 4…The different views experienced by each eye of the person will correspond to a parallax between eyes that is substantially horizontal; paragraph 16).

Regarding Claim 16, Cook discloses the information processing device according to claim 15, wherein
the image generation section combines a viewpoint image acquired in the first gaze direction with a viewpoint image acquired in the second gaze direction (e.g. this invention addresses such deficiencies by providing an apparatus that is constructed to capture stereoscopic image data for each eye, corresponding to a horizontal zero-degree-angled un-tilted orientation, and, to off-horizontal non-zero-degree-angled tilted orientations of the eyes, relative to a horizon in a scene; paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook; in view of Larson et al. (U.S. Patent Publication No. 20120250152) hereinafter referred to as Larson.

Regarding Claim 6, Cook fails to disclose the information processing device according to claim 5, wherein
the image identification section identifies a user's gaze direction position in two-dimensional coordinates, and identifies two images that are positioned at the same distance from the user's gaze direction position in a direction along the binocular inclination angle and are disposed in such a manner that the distance between the viewpoint positions of the two images is equal to the preset distance.
However, Larson teaches the image identification section identifies a user's gaze direction position in two-dimensional coordinates, and identifies two images that are positioned at the same distance from the user's gaze direction position in a direction along the binocular inclination angle (e.g. the present embodiment, however, is not limited to the use of infrared LEDs or, in fact, is not limited to the use of LEDs, and may include any reflective surface or emissive device attachable to the head-worn vision system 632 that would allow sensing of the position and orientation of the head-worn vision system 632 and, consequently, determination of the direction of gaze or focus of the pilot. The sensor (not shown) for sensing the emissions from the LEDs on the head-worn vision system 632 may be positioned on a stationary nearby object. Other head-cracking configurations may also be used. In one other exemplary embodiment, one or more (but not all) of sensors 222 face forward to collect imagery of the forward scene. The forward scene is then analyzed in conjunction with the binocular gaze angles and focus plane distance detected as described above to determine the spatial location of binocular foveal interest; paragraph 41) and are disposed in such a manner that the distance between the viewpoint positions of the two images is equal to the preset distance (e.g. interpupillary distance 110 of fig. 2). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Larson, into the system of Cook, to provide a method and system displaying information stereoscopically that may be more easily understood by the user without taxing human tolerances.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook; in view of Nakamura et al. (U.S. Patent Publication No. 20140247329) hereinafter referred to as Nakamura.

Regarding Claim 8, Cook fails to disclose the information processing device according to claim 3
wherein the image storage device stores, as a plurality of viewpoint images, a plurality of actual viewpoint images captured by a camera and a plurality of interpolated images, the interpolated images being generated by performing an interpolation process on at least two actual viewpoint images; and
wherein the image identification section selects two images for use in the generation of parallax images from the actual viewpoint images and the interpolated images.
However, Nakamura teaches wherein the image storage device stores, as a plurality of viewpoint images, a plurality of actual viewpoint images captured by a camera and a plurality of interpolated images, the interpolated images being generated by performing an interpolation process on at least two actual viewpoint images (e.g. it is possible to select, from the parallax image group, a parallax image whose viewpoint position at the generation of the parallax image is the closest to the direction of the light rays, and to generate a parallax image at an intermediate viewpoint position by interpolation with other parallax images. Thereby, the parallax image acquiring a color (reference parallax image) is determined for each sub-pixel; paragraph 37); and
wherein the image identification section selects two images for use in the generation of parallax images from the actual viewpoint images and the interpolated images (e.g. it is possible to select, from the parallax image group, a parallax image whose viewpoint position at the generation of the parallax image is the closest to the direction of the light rays, and to generate a parallax image at an intermediate viewpoint position by interpolation with other parallax images. Thereby, the parallax image acquiring a color (reference parallax image) is determined for each sub-pixel; paragraph 37).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Nakamura, into the system of Cook, to provide a method of processing stereoscopic digital images of a scene, for presentation on a head mounted stereoscopic display unit.

Regarding Claim 9, Cook disclose the information processing device according to claim 3
wherein the image storage device stores a plurality of actual viewpoint images captured by the camera (e.g. see paragraph 43 for data store 720); and
Cook fails to disclose wherein the image identification section generates two images for use in the generation of left- and right-eye parallax images by performing the interpolation process on the actual viewpoint images stored in the image storage device in accordance with the user's gaze direction and binocular inclination angle determined by the status determination section. 
However, Nakamura teaches wherein the image identification section generates two images for use in the generation of left- and right-eye parallax images by performing the interpolation process on the actual viewpoint images stored in the image storage device in accordance with the user's gaze direction and binocular inclination angle determined by the status determination section (e.g. it is possible to select, from the parallax image group, a parallax image whose viewpoint position at the generation of the parallax image is the closest to the direction of the light rays, and to generate a parallax image at an intermediate viewpoint position by interpolation with other parallax images. Thereby, the parallax image acquiring a color (reference parallax image) is determined for each sub-pixel; paragraph 37). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Nakamura, into the system of Cook, to provide a method of processing stereoscopic digital images of a scene, for presentation on a head mounted stereoscopic display unit.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook; in view of Kursula et al. (U.S. Patent Publication No. 20180007328) hereinafter referred to as Kursula.

Regarding Claim 13, Cook fails to disclose the information processing device according to claim 12, wherein
when the vector of the user's gaze direction is projected onto a plane defined by the vector of the first gaze direction and the vector of the second gaze direction, the direction of the projected vector is between the first gaze direction and the second gaze direction. 
However, Kursula teaches when the vector of the user's gaze direction is projected onto a plane defined by the vector of the first gaze direction and the vector of the second gaze direction, the direction of the projected vector is between the first gaze direction and the second gaze direction (e.g. see fig. 5 for gaze vector 164-12). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Kursula, into the system of Cook, to provide a viewpoint adaptive image projection system which effectively projects an image onto a surface to be viewed by a user adjacent to the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423